Per Curiam,
This action of assumpsit was brought to recover the cost of paving Winchester street in front of defendant’s property. It is not denied that the work was done, nor is there any controversy as to the cost thereof. The only question is whether the latter can be recovered in a personal action against the abutting property owner.
In refusing to take off the judgment of nonsuit, the court below doubtless acted upon the reasonable presumption that the only remedy provided for the collection of such claims is by the ordinary and well recognized proceeding in rem. We have not been referred to any act of assembly that in plain terms provides any other remedy. There was no error in refusing to take off the judgment of nonsuit.
It is not without reason that defendant’s attorney objects to *517the blending of this ease, in same paper-book, with another and different ease in which he is not concerned.
Judgment affirmed.